In re Hibernia National Bank et al.; Hibernia Corporation; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. A, No. 2002-12170; to the Court of Appeal, Fourth Circuit, No. 2006-C-0639.
Granted. Relator’s notice of intent was filed within thirty days of the trial court’s written judgment. See Kosmitis v. Bailey, 96-1573 (La.10/4/96), 680 So.2d 1167. Although the trial court set the return date more than thirty days from the date of the *962ruling, the trial court has authority under Rule 4-3 to extend the deadline for filing the application. Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the application is remanded to the court of appeal for consideration on the merits.